    
tableauheader.gif [tableauheader.gif]
Tableau Software, Inc.
1621 N. 34th St.
Seattle, WA 98103 USA
Phone: (206) 633-3400







July 20, 2018
Damon Fletcher
Tableau Software, Inc.
1621 N. 34th Street
Seattle, Washington 98103


Dear Damon:
As you know, you are currently employed by Tableau Software, Inc. (the
"Company") as its Chief Financial Officer, per the appointment of the Company's
Board of Directors on June 29, 2018. You joined the Company pursuant to the
terms of an offer letter from the Company dated December 26, 2013 (the "Original
Offer Letter"). The terms and conditions set forth herein shall become effective
as of the date of the above-referenced Board appointment, and shall supersede
and replace the terms and conditions set forth in your Original Offer Letter.
1.    Position.
Your current position is Executive Vice President, Chief Financial Officer,
reporting to the Chief Executive Officer, working out of the Company's office in
Seattle, Washington. You shall devote your best efforts and full business time,
skill and attention to the performance of your duties for the Company.
2.    Compensation.
Your base salary is $370,000 per year, payable in accordance with the Company's
regular payroll schedule. You are also eligible to receive a discretionary bonus
of up to 60% of your base salary, based on the achievement of certain Company,
department and individual performance criteria.
3.    Benefits.
You are eligible to participate in the Company's benefit plans and programs,
subject to the terms and conditions of those plans. You are also eligible for
severance benefits under the Executive Change in Control Severance Agreement
approved by the Compensation Committee of the Board of Directors of the Company.
You are not eligible for any severance benefits other than those set forth in
such agreement.
4.    Equity.
You have been granted restricted stock units (the "RSUs") which shall continue
to be governed by the terms of the applicable equity plan, grant notice, option
and RSU agreements. You remain eligible to receive additional equity grants in
the future in the discretion of the Board of Directors and / or the Compensation
Committee.




--------------------------------------------------------------------------------

    
tableauheader.gif [tableauheader.gif]
Tableau Software, Inc.
1621 N. 34th St.
Seattle, WA 98103 USA
Phone: (206) 633-3400







5.    Employee Confidentiality and Inventions Assignment Agreement.
You are expected to continue complying with the terms of the Employee
Confidentiality and Inventions Assignment Agreement that you executed in
connection with the commencement of your employment.
6.    At-Will Employment.
Employment with the Company is for no specific period of time. Your employment
with the Company remains "at will," meaning that either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
This "at will" employment relationship also means that the Company may change
your job duties, title, compensation and benefits, as well as other terms and
conditions of employment, with or without cause or advance notice. The "at will"
nature of your employment, however, may only be changed in a written agreement
approved by the Board of Directors and/or Compensation Committee, signed by you
and a duly authorized member or authorized designee of the Board of Directors
and / or Compensation Committee.
7.    Outside Activities.
While you render services to the Company, you agree that you will not engage in
any other employment, consulting or other business activity without the written
consent of the Company. While you render services to the Company, you also will
not assist any person or entity in competing with the Company, in preparing to
compete with the Company or in hiring any employees or consultants of the
Company.
8.    Entire Agreement.
This letter, together with your equity documentation, the Employee
Confidentiality and Inventions Assignment Agreement, your Change in Control
Severance Agreement and your Indemnification Agreement, represents the entire
agreement between you and the Company on such subject matters and supersedes and
replaces any prior representations, promises, understandings or agreements,
whether oral or written, between you and the Company regarding the subject
matter described in this letter, including the Original Offer Letter. This
letter agreement may only be changed in a written document approved by the Board
of Directors and/or Compensation Committee, signed by you and a duly authorized
member or authorized designee of the Board of Directors and / or Compensation
Committee.
9.    Choice of Law.
This Agreement is to be governed by the laws of the state of Washington without
reference to conflicts of laws principles. In case any provision contained in
this agreement shall, for any reason, be held to be invalid or unenforceable in
any respect, such invalidity or unenforceability shall not affect the other
provisions of this Agreement, and such provision will be reformed, construed and
enforced so as to render it valid and enforceable consistent with the general
intent of the parties insofar as possible.






--------------------------------------------------------------------------------

    
tableauheader.gif [tableauheader.gif]
Tableau Software, Inc.
1621 N. 34th St.
Seattle, WA 98103 USA
Phone: (206) 633-3400





















Please sign below to indicate your acceptance of these terms.
Sincerely,
TABLEAU SOFTWARE, INC.
/s/ Keenan Conder

Keenan Conder
I have read and accept the terms set forth herein:
/s/ Damon Fletcher

Damon Fletcher
Dated: August 3, 2018                 




